Title: To Thomas Jefferson from Charles Minifie, 17 July 1806
From: Minifie, Charles
To: Jefferson, Thomas


                        
                            Universally respected Sir,
                            
                            Washington 17 July, 1806
                        
                        My situation thro’ the Navy Dept. and the injuries I suffer from the Conduct I’ve experienced,
                            compulsively impel me, reluctantly however, to lay before You a few more facts respecting the Cargo the Dept. took from me in April 1803, as follow.
                  Capt. Tingey’s alledged objection, on resuming his Office, to the Cargo being paid for, after the Accts. were signed & recd. was, that the Cargo was too large; but this being overruled, he then objected to the prices; but the same Capt. T. in June following gave an order in writing to Jno. Templeman to bring similar Spars down the Potomac, offering him 7d. per inch where he would give me 4d.—and four pence for such as he offer’d me 2½d per inch: I saw the order in his own hand-writing, & told him of it the first sight: this is fact & needs no comment.
                  The Navy-Yard is now receiving small Spruce Spars out of two Ships from Kennebeck River, (from 16 inches down below 6 inches Calliper) Contracted for, if I’m rightly informed, at 5 Cents per inch with lengths, while the price I recd. for Spars from 22½ In. down to 12 inches was no more than 2½d, which his (Capt T’s) own hand-writing sent herewith proves. All my Spars of 8 inches & under, were charged at 25 Cents per in. Calliper only; so that an 8 In. Spar, came to two Dollrs.; whilst the Contract now receiving, at 5 Cents gives for such a Spar (say 4 ft. to an inch like mine)  twelve Dollrs 80/100: My original Bill, here enclosed, shews that my charge for Spars from 26½ in: down to 8½ In: was only six Cents per inch.
                        
                        As farther proof of what I suffer I pray You to note the following circumstance. Mr. John Templeman had
                            supplied a Contract for Timber, which he said proved a losing one:—he stated his loss, & the Dept. last year
                            (whilst the subject of my Cargo was under consideration for reference) paid him 6000$ over his Contract; my information was
                            from Capt. Tingey himself who said ’twas obtained thro’ his report, & probably all was fair & Just: But Sir how does
                            this balance of Justice vibrate if so fitting to one Man’s case, & so unfitting another’s. Ought the Scale of Justice
                            e’er to lose its equilibrium?
                        My Cargo cost me nearly 9000$—and that it could not be surpassed in choiceness of selection and excellence of
                            quality altogether, all have allowed:—one Spar in the Cargo was refused by Jno. Steel which Fox &
                            the Spar-maker found excellent, & used it, for the Frigates in my absence to Louisiana in 1804!!
                        —My cargo was the chief instrument in the speedy outfit of the Squadron to the Mediterranean that Spring
                            (complimented even by Mr J. Randolph in my hearing) for tis an irrefutable fact that the Yard had not, or Mast, or yard
                            Spar, Bowsprit, Boom, Oar, Flag-Staff, or e’en a Boat-hook-handle, but what I furnished: and without that Cargo the
                            frigates would (& I appeal to all concern’d who must know tis fact) have been delayed some Months longer: this has been
                            often shewn to Mr Smith verbally & in writing; and how a Dept. of the public Administration can reconcile such
                            departure from the line of Justice, I am at a loss to account for—but this I know, that Capt. T. was from the first inimical to my supplying the Spars, which I’ve often told
                            him; and as to Mr. Smith, I am sorry tis true, he has always appear’d to me to be either totally prejudiced, or he did not
                            think me & the business worth his Notice—for he has rarely if ever shewn a disposition to understand it. Although these
                            statements may be consider’d to carry marks of Charges against those Officers of Your appointment—they nevertheless
                            challenge all refutation.
                        I have heard that Mr. Smith sent Capt. T. to Alex to the Arbitrators last week—I know not for what
                            purpose—I’ve never seen them since they gave their award & can’t suppose either party, singly, could have any business
                            with them. I’m sorry to make these communications, but Sir “the galled Jade winces,” and as I despair of experiencing any
                            change in the conduct, of those who have opposed my obtaining Justice for three successive Years: As a Citizen of the US,
                            who has sworn to support the Constitution (& I’m ready to do it with my life if required) I trust you’ll not think it
                            wrong that I feel entitled to Justice & protection under the Constitution, against portending Ruin, by having served the
                            US as I have with so much benefit to the public, &, so far, so much hurt to myself. The above facts (except the Recent
                            one of the present Cargoes) I long ago informed that ornament to public Officers, the Comptroller of the US, together with
                            other remarks.
                        Now Sir pardon a further Fact: Out of the inclosed Bill (officially certified & signed) of 10660 65/100$ I
                            have received in June 1803—5570.9/100$—and in Feby. last 2181.25/100$ making together 7751 34/100$ leaving a balce
                            of 2989 21/100$. I stand 1800$ out of Cost besides all my time, and supposing I had, like Mr.
                            Templeman been under Contract, ought any thing like favoritism or partiality to be exercised, in withholding like Justice
                            to all? Ought my flesh to be cut off to heal another’s wound? I trust not. My faith & hope are that, as in this instance
                            You can, You will “make me whole.” The ground of this hope is the conscious Justice of my Claim—The Cause of my faith is
                            that the World proclaims Your philanthropic Justice—Relying thereon I remain (ever sorry for my occasion to trouble You,
                            as I have) with veneration & unfeigned Respect most truly Sir Your very humble Servt.
                        
                            Chas. Minifie
                            
                        
                    